Title: Virginia Delegates to Benjamin Harrison, 1 February 1782
From: Virginia Delegates
To: Harrison, Benjamin



Sir
Philadelphia Feby. 1. 1782.

The post of the present week having failed to arrive in this city on its usual day (Tuesday) and our letters not coming to hand until this morning (Friday) we can answer your excellency’s favor of the 17th. instant only by acknowledging the receipt of it.
We have the honor sir to be with great respect yr. excellency’s mo. ob. sers:
Edm: Randolph in behalf of the Virginia delegation
